Filed:  July 17, 2003
IN THE SUPREME COURT OF THE STATE OF OREGON
EDWARD W. ARNOLD
and EDITH ARNOLD,
Appellants,
	v.
DEPARTMENT OF REVENUE,
State of Oregon,
Respondent.
(OTC 4384; SC S48786)
	On appeal from the Oregon Tax Court.*
	Charles W. Luukinen, Judge Pro Tempore.
	Submitted on the record April 17, 2003.
	Edward W. Arnold, appellant pro se, filed the briefs for
himself and Edith Arnold.  With him on the briefs was Edith
Arnold.
	Douglas M. Adair, Assistant Attorney General, Salem, filed
the brief for respondent.  With him on the brief were Hardy
Myers, Attorney General, and Jerry Bronner, Assistant Attorney
General.
	Before Carson, Chief Justice, and Gillette, Durham, Riggs,
De Muniz, and Balmer, Justices.
	PER CURIAM
	The judgment of the Oregon Tax Court is affirmed.
	*Arnold v. Department of Revenue, No 980957. WL 798660 (July 3, 2001).
		PER CURIAM
		This is an appeal from an Oregon Tax Court judgment
that denied taxpayers $58,934 in credits that they claimed on
their 1995 Oregon income tax return.  Taxpayers assert that the
Oregon Department of Revenue (department) violated its own
administrative rules when collecting state income tax from
taxpayers.  They argue that the Oregon tax system has "connected"
with the federal tax system, permitting them to claim as tax
credits damages for improper action of department employees.
		The Magistrate Division held that taxpayers' claim for 
tax credits was improper.  It also denied the department's
request for an award of damages against taxpayers for filing a
frivolous appeal under ORS 305.437.  The tax court affirmed and
rejected the department's repeated requests for damages.
		On appeal to this court, taxpayers argue that the tax
court erred by denying, inter alia, taxpayers' motion for a
mistrial, motion for judicial disqualification, and motions to
subpoena Governor Kitzhaber, and nullifying their citizens'
arrest of the Assistant Attorneys General at trial.  Taxpayers
also assert that the trial transcript is inaccurate and that the
tax court erred in refusing to allow them to summon their
witnesses.  The department has withdrawn its damages request.
		We have considered each of taxpayers' arguments in
support of their appeal and conclude that none is well taken.  We
also conclude that an extensive opinion by this court would be
unlikely to benefit the public, bar, and bench.
		The judgment of the Oregon Tax Court is affirmed.